Bullard, J.,

delivered the opinion of the court.
The widow of J. B. Labranche, and natural tutrix of her minor children, having applied by petition to the District Court for the first judicial district, to be confirmed as such, and for other proceedings relating to the administration of the estate, on showing that the judge of the parish in which the succession was opened, is one of the heirs; the district judge declined to take cognizance of the application, but offered to 0 . 1 ¡ ’ appoint a notary public or justice of the peace, m pursuance of the second section of the act of 1831, page 102.
answer to t^e ru^e to show cause, the judge states as the ground of his refusal, that the statute above, referred toby requiring the district judge to appoint a notary or justice of the peace in the parish, to make inventories and sales, and to perform 'any other ministerial duties, relative to any succession, when the parish judge is unable or disqualified to act, *411clearly intends, that such notary or justice of the peace should exercise all the powers appertaining to probate jurisdiction in the particular succession.
by1 s 111 le S cfi a u-ict judge, can pl-teríaidutíSJand thaí.the confir-turai tutor and getheVtvUh the homologation of the settlement of judiS°acts,ato the^distrfct jut,g«-
'We do not concur in this view of the case. It appears to ns that the notary or justice to be designated by the district judge, can perform only ministerial acts, and that the confirmation of a natural tutor, and the appointment of an under tutor, together with the homologation of the proceedings, in relation to the settlement of successions, are judicial acts, and that the act of the legislature does not authorize the delegation of any judicial authority. The application of the widow so far as it concerns his confirmation, and the appointment of an under tutor, appears to us to come within the purview of the preceding section of the act, and that the judge, besides appointing a notary for ministerial purposes, is bound to take cognizance of the case presented, and proceed according to law.
Let the rulefbe made absolute.